Fourth Court of Appeals
                                     San Antonio, Texas
                                             April 29, 2015

                                         No. 04-15-00251-CV

                            IN RE HEB GROCERY COMPANY, LP

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

       On April 27, 2015, relator filed a petition for writ of mandamus with a motion for
emergency temporary stay. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition in this court no
later than May 20, 2015. Any such response must conform to Texas Rule of Appellate
Procedure 52.4.

       Relator’s motion for temporary relief is GRANTED. All discovery deadlines imposed
upon relator under the present docket control order and under the Texas Rules of Civil Procedure
are temporarily stayed pending final resolution of the mandamus petition filed in this court.

           It is so ORDERED on April 29, 2015.



                                                     PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk


1
 This proceeding arises out of Cause No. 2013-CI-08676, styled Patricia Rani Spaulding v. HEB, Inc., HEB
Grocery Company, LP; HEBCO GP, LLC and HEBCO Partners, Ltd., pending in the 285th Judicial District Court,
Bexar County, Texas, the Honorable Martha Tanner presiding.